 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Dean Drulias,                               ) CASE NO.: 2:19-cv-01636-SVW-AGR
                                                 )
12          Plaintiff                            ) JUDGMENT
                                                 )
13          vs.                                  )
                                                 )
14   Michael Guthrie et al,                      )
                                                 )
15          Defendant.                           )
                                                 )
16
17          Judgment is entered in favor of defendants and against plaintiff
18
19
20          November 18, 2019
     DATE: __________________
                                                    STEPHEN V. WILSON, U.S. DISTRICT JUDGE
21
22
23
24
25
26
27
28
